Citation Nr: 1550842	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconferencing (Videoconference hearing). A transcript has been procured for the record. 

With respect to the issue of entitlement to a TDIU, the Veteran submitted a timely Notice of Disagreement in December 2014 to the March 2014 rating decision that denied that claim. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of a SOC. 38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a June 2015 medical opinion, a VA examiner stated that the Veteran hypertension was not at least as likely as not permanently aggravated by the Veteran's service-connected PTSD because the Veteran's hypertension readings did not exceed those indicating Stage I hypertension. The examiner did not note evidence of record suggesting that the Veteran experienced Stage II hypertension when not taking his medication. A remand is necessary to obtain an additional medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a SOC on the issue of entitlement to a TDIU. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Provide the author of the January 2015 VA medical examination report and June 2015 VA medical opinion, or another qualified VA examiner, with access to the electronic claims files for the purpose of obtaining an opinion regarding the etiology of the Veteran's claimed hypertension. If the examiner finds that an examination is necessary, an examination should be provided. 

In reviewing the record, the examiner should note:

a. The March 19, 2015 VA primary care note, in which an examiner noted that the Veteran had not refilled his hypertension medication since February 2014 and had reported having systolic pressure in the 160s; and

b. The Veteran's August 2015 statement, in which he stated that only the taking of medication prevented him from having Stage II hypertension.

The examiner should also review the medical literature, including any studies authored by VA regarding a potential relationship between PTSD and hypertension. 

Having reviewed the record, the examiner is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or permanently aggravated beyond its normal progression by the service-connected PTSD?

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. After any further development deemed necessary, readjudicate the claim for service connection for hypertension. If the benefits sought are not fully granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




